Citation Nr: 0512466	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as a psychogenic skin reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
April 1956 and January 1959 to March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for a nervous condition.

In January 2004, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board also notes that the veteran's initial claim was for 
service connection for a nervous condition.  Based upon this 
claim, the RO afforded the veteran with a VA mental health 
examination.  The VA examiner found no Axis I diagnosis.  
Thereafter, the RO denied the veteran's claim for a nervous 
condition because he had no current disability.  In November 
2004, the veteran clarified that his disability was a 
psychogenic skin condition, meaning he had a skin condition 
that was caused by a nervous condition.  The Board further 
notes that the veteran was diagnosed with a psychogenic skin 
condition in service, and VA outpatient medical records dated 
June 2001 to December 2003 show the veteran having diagnoses 
of psoriasis and anxiety.  Therefore, the Board concludes 
that a VA examination is necessary to determine the nature 
and etiology of the veteran's current skin condition and any 
nervous or psychological disorder.  Furthermore, the Board 
finds it troubling that although the May 2002 VA psychiatric 
examination was allegedly performed by a VA physician, the VA 
E-mail/telephone directory lists this same person's title as 
"work study" and not physician.   

In light of the above discussion, this case is REMANDED for 
the following actions to be performed in sequential order:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a psychological 
disorder or skin condition from December 
2003 to the present.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Then, the veteran should be afforded 
VA psychiatric and dermatological 
examinations to determine whether he has 
any current acquired psychiatric 
disorders or skin conditions related to a 
psychiatric disorder.  The claims folder, 
to include a copy of this REMAND, must be 
made available to and reviewed by the 
physicians.  A notation to the effect 
that this record review took place should 
be included in the reports of the 
physician.  Each physician performing an 
examination on the veteran is to sign 
their report using their complete title, 
and indicating their medical specialty.  
All indicated studies should be 
performed.  The examinations should 
address the following:

Dermatological Examination
All currently manifested skin 
disorders should be described, 
and their appropriate diagnoses 
should be indicated.  Based 
upon the review of the claims 
folder and the examination 
results, the physician should 
provide an opinion with respect 
to each chronic skin disorder 
of the veteran as to whether it 
is at least as likely as not 
that the disorder is 
etiologically related to the 
veteran's military service or 
is secondary to a psychiatric 
disorder that is related to the 
veteran's military service.  In 
other words, does the veteran 
currently suffer from a 
psychogenic skin disorder that 
can be related to service?  
Adequate reasons and bases are 
to be included with any opinion 
rendered.

Psychiatric Examination
The examination should address 
the nature, extent, and likely 
etiology of any currently 
present acquired psychiatric 
disorder.  Based upon the 
review of the claims folder and 
the examination results, the 
psychiatrist should provide an 
opinion as to whether it is at 
least as likely as not that the 
veteran currently is suffering 
from an acquired psychiatric 
disorder due to any event or 
injury during his active 
military service.  In other 
words, does the veteran 
currently suffer from a 
psychogenic skin disorder that 
can be related to service?  
Adequate reasons and bases are 
to be included with any opinion 
rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


